Title: To Alexander Hamilton from James McHenry, 29 April 1799
From: McHenry, James
To: Hamilton, Alexander


Private
[Philadelphia] 29 April 1799
Dear Sir

Has it struck you, that it will be proper, notwithstanding the Commander in chief of the army has formally declined taking any agency or responsibility in its affairs until a certain state of things shall occur, for you to correspond with him, as the Chief, and give him such information from time to time relative to your comand as will enable him when he may enter upon actual service to exercise his functions with promptitude and a knowledge of previous arrangements and circumstances?
If you have not adverted to this idea, will you turn it in your mind and do what may be proper?
Yours affect.
James McHenry
Gen Hamilton.
 